Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-15-2003

Montenegro v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1904




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Montenegro v. Atty Gen USA" (2003). 2003 Decisions. Paper 272.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/272


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 02-1904


                             WERNER MONTENEGRO;
                                ALEIDA PEREZ,
                                          Petitioners

                                          v.

                                JOHN ASHCROFT,
                        Attorney General of the United States,
                                                         Respondent


                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                      (BIA Nos. A73 033 367 & A73 033 366)


                            Argued January 13, 2003
        Before: SCIRICA, Chief Judge*, BARRY and SMITH, Circuit Judges

                                (Filed: May 16, 2003)

                          ORDER AMENDING OPINION

       IT IS HEREBY ORDERED that the not precedential opinion in the above case,
filed May 16, 2003, be amended as follows:

      Page 2, footnote 1, which read:
              “This application also includes, derivatively, the application of
              Montenegro’s wife, Aleida Perez, and their son, Jose Montenegro.”
      shall read:
              “This application also includes, derivatively, the application of
              Montenegro’s wife, Aleida Perez.
  *Judge Scirica began his term as Chief Judge on May 4, 2003.

     Page 14, footnote 6, which read:
             “Based on the testimony of Werner Montenegro and his son, Jose, and the
             corroborating evidence in the record, we find substantial evidence that Jose
             was exposed, both directly and indirectly, to the persecution noted here.
             We therefore direct the BIA to direct the IJ to grant Jose Montenegro’s
             application for asylum.”
     shall read:
             “During the course of these proceedings, Jose Montenegro has bypassed his
             21st birthday and thus can no longer be considered derivatively to his
             father’s application for asylum. Still, we urge the Attorney General to
             exercise his discretion to grant Jose Montenegro’s separate application for
             asylum given the circumstances surrounding the application before us.”


                                               BY THE COURT,


                                               /s/ Anthony J. Scirica
                                               Chief Judge

DATED: September 15, 2003




                                           2